Citation Nr: 0614491	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  06-15 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in
Palo Alto, California


THE ISSUE

Entitlement to payment or reimbursement of non-emergent 
medical care provided at the Dominican Santa Cruz Hospital on 
January 15, 2005.

(The issues of service connection for residuals of neck 
injury and for paralysis of the tongue, are the subject of a 
separate decision of the Board).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from April 1972 to August 
1972.

This appeal arises from an April 2005 determination of the 
Palo Alto Health Care System that denied payment or 
reimbursement of the cost of non-emergent medical treatment 
provided on January 15, 2005, at the Dominican Santa Cruz 
Hospital.  The veteran timely appealed.

The appeal is remanded to the VAMC via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative when further action, on their part, is 
required.


REMAND

In correspondence received in March 2006, the veteran 
requested a video hearing before a Veterans Law Judge at a 
local VA office.  The record does not reflect that he has 
been afforded the opportunity for a video hearing.

Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).

In light of the foregoing, this matter is REMANDED for the 
following action:

The AMC or VAMC should schedule the 
veteran for a video hearing before a 
Veterans Law Judge, following the usual 
procedures under 38 C.F.R. § 20.700(e) 
(2005).  After the veteran has been 
afforded the opportunity for a hearing, 
the claims file should be returned to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





